August 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
PRESTIQUE, INC. D/B/A RANGER ROOFING & CONSTRUCTION, Appellant

NO. 14-13-00697-CV                          V.

                LANKFORD CONSTRUCTION, LLC, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Prestique, Inc. d/b/a Ranger Roofing & Construction.
      We further order this decision certified below for observance.